UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6525


GARRY DAVID GALLARDO,

                     Petitioner - Appellant,

              v.

JENNIFER SAAD, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:17-cv-00106-FPS)


Submitted: September 18, 2019                                 Decided: October 29, 2019


Before DIAZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Garry David Gallardo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Garry David Gallardo, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition without prejudice for lack of jurisdiction. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Gallardo v. Saad, No. 5:17-cv-00106-FPS (N.D.W. Va. Apr. 11, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2